             Case 1:20-mj-00129-EPG Document 123 Filed 12/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00129-EPG
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d)
14   KENNETH BASH et al.,                                DATE: December 4, 2020
                                                         TIME: 2:00 p.m.
15                                Defendants.            COURT: Hon. Sheila K. Oberto
16

17

18          Plaintiff United States of America, by and through its attorney of record, Assistant United States

19 Attorney STEPHANIE M. STOKMAN, and defendant Kenneth Bash, both individually and by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.      The Complaint in this case was filed on or about November 17, 2020, and defendants

22 first appeared before a judicial officer of the Court in which the charges in this case were pending on

23 November 20, 2020. The court set a preliminary hearing date of December 4, 2020.

24          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

25 hearing date to December 17, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

26 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that there is good cause for the
27 delay to allow the government’s continuing investigation of the case, and that such continuance will not

28 interfere with the public interest in the prompt disposition of criminal cases. Rule 5.1(d).

                                                         1
30
           Case 1:20-mj-00129-EPG Document 123 Filed 12/04/20 Page 2 of 4


 1        3.     This stipulation does not include an exclusion of time.

 2        IT IS SO STIPULATED.

 3
     Dated: December 4, 2020                              MCGREGOR W. SCOTT
 4                                                        United States Attorney
 5
                                                          /s/ STEPHANIE M. STOKMAN
 6                                                        STEPHANIE M. STOKMAN
                                                          Assistant United States Attorney
 7

 8
     Dated: December 4, 2020                              /s/ Scott Quinlan
 9                                                        SCOTT QUINLAN
10                                                        Counsel for Defendant
                                                          Kenneth Bash
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
30
             Case 1:20-mj-00129-EPG Document 123 Filed 12/04/20 Page 3 of 4

   MCGREGOR W. SCOTT
 1 United States Attorney
   STEPHANIE M. STOKMAN
 2 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 3 Fresno, CA 93721
   Telephone: (559) 497-4000
 4 Facsimile: (559) 497-4099

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00129-EPG
11
                                    Plaintiff,           FINDINGS AND ORDER EXTENDING TIME FOR
12                                                       PRELIMINARY HEARING PURSUANT TO RULE
                            v.                           5.1(d)
13
     KENNETH BASH ET AL.,                                DATE: December 4, 2020
14                                                       TIME: 2:00 p.m.
                                  Defendants.            COURT: Hon. Sheila K. Oberto
15

16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d), filed by the parties in this matter on November 27, 2020. The Court hereby
19
     finds that the Stipulation, which this Court incorporates by reference into this Order, demonstrates good
20
     cause for an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal
21
     Rules of Criminal Procedure.
22

23
            The Court further finds that the extension of time would not adversely affect the public interest
24
     in the prompt disposition of criminal cases.
25

26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.      The date of the preliminary hearing is extended to December 17, 2020, at 2:00 p.m.
28
            2.      Defendant shall appear at that date and time before the Magistrate Judge on duty.
                                                         3
30
             Case 1:20-mj-00129-EPG Document 123 Filed 12/04/20 Page 4 of 4


 1          3.      This order does not exclude time.

 2
     IT IS SO ORDERED.
 3

 4 Dated:        December 4, 2020                             /s/   Sheila K. Oberto     .
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         4
30
